AMENDMENTS

 

TO THE

 

HONEYWELL INTERNATIONAL INC. SUPPLEMENTAL PENSION PLAN

 

HONEYWELL INTERNATIONAL INC. SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN FOR
EXECUTIVES IN CAREER BAND 6 AND ABOVE

 

HONEYWELL SUPPLEMENTAL DEFINED BENEFIT RETIREMENT PLAN

 

WITNESSETH

 

The Honeywell International Inc. Supplemental Pension Plan, the Honeywell
International Inc. Supplemental Executive Retirement Plan for Executives in
Career Band 6 and Above and the Honeywell Supplemental Defined Benefit
Retirement Plan are hereby amended as indicated below:

 

1.           The following new Section 4.01(e) shall be added immediately
following Section 4.01(d) of the Honeywell International Inc. Supplemental
Pension Plan:

 

“(e)        Notwithstanding the foregoing provisions of this Section 4.01 (i)
all active Participants in Bands 5 and above and certain active Participants
below Band 5 shall be given an election to receive Plan benefits in a lump sum
or annuity form of payment, and (ii) all other active participants shall receive
a distribution of their entire Plan benefits in a lump sum form of payment. This
Section 4.01(e), including the election described herein, shall be administered
in a manner that complies with Code section 409A, its regulations and other
interpretive guidance and shall be subject to the requirements of final Treasury
Regulations to be published under Code section 409A.”

 

2.           The following new paragraph shall be added at the end of Section
4.2 of the Honeywell International Inc. Supplemental Executive Retirement Plan
for Executives in Career Band 6 and Above:

 

“Notwithstanding the foregoing provisions of this Section 4.2, all active
Participants shall be given an election to receive Plan benefits in a lump sum
or annuity form of payment. This election shall be administered in a manner that
complies with Code section 409A, its regulations and other interpretive guidance
and shall be subject to the requirements of final Treasury Regulations to be
published under Code section 409A.”

 

3.           The following new paragraph shall be added at the end of Section
4.1 of the Honeywell Supplemental Defined Benefit Retirement Plan:

 

“Notwithstanding the provisions of this Section 4.1 and Sections 4.2 and 4.3,
(i) all active Participants in Bands 5 and above and certain active Participants
below Band 5 shall be given an election to receive Plan benefits in a lump sum
or

 


--------------------------------------------------------------------------------



 

annuity form of payment, and (ii) all other active participants shall receive a
distribution of their entire Plan benefits in a lump sum form of payment. This
paragraph, including the election described herein, shall be administered in a
manner that complies with Code section 409A, its regulations and other
interpretive guidance and shall be subject to the requirements of final Treasury
Regulations to be published under Code section 409A.”

 

This Amendment is executed this 17th day of October 2006.

 

 

/s/ Thomas Weidenkopf

Thomas Weidenkopf

Honeywell International Inc.

Senior Vice President – Human Resources and Communications

 

 

 

 

--------------------------------------------------------------------------------

